Citation Nr: 1449138	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In June 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  

In September 2010, the Board determined that there was new and material evidence to reopen the claim of service connection for an acquired psychiatric disorder, but remanded that issue for further development.  


FINDING OF FACT

A psychiatric disability, currently diagnosed as bipolar II disorder and somatoform disorder, was not manifest during service or in the initial post-service year, and is not otherwise attributable to service.  


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as bipolar II disorder and somatoform disorder, was not incurred in or aggravated by service and a psychosis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the DRO/Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that his current psychiatric disorder, to include anxiety and depression, are related to anxiety he experienced during service.  Additionally, the Veteran asserts that his current disorder was caused by medication he was prescribed for weight loss in service that led to chronic drug dependency during service and for many years after discharge.  The Veteran reports that he was given diet pills in order to alleviate painful bilateral pes planus.  He stated that the medication was given to him by his corpsman and that he lost between 50 and 70 pounds thereafter and developed an addiction to drugs.  He stated that he has used drugs since approximately 1969. 

The Veteran's STRs reveal no psychiatric abnormalities.  Service entrance records show evidence of asymptomatic third degree pes planus.  Subsequent treatment records show complaints and treatment for sore legs and feet associated with bilateral pes planus.  In addition, 1970 treatment records show evidence of chronic constipation following a "crash diet.  The Veteran reported losing 50 pounds.  Service records show the Veteran weighed 210 pounds on entrance and 175 pounds at discharge.  The Veteran's height was noted to be 72 inches.  The Veteran was discharged in August 1970.

Post-service treatment records revealed treatment for mental disorders.  Following service, April 1976 treatment records indicated that the Veteran over-medicated in order to calm himself down.  He was recommended for hospitalization and admitted for treatment at that time.  In May 1977, the Veteran was treated at South Pinellas Mental Health Center.  The Veteran had no complaint at that time, but stated that he still got upset and nervous on occasion.  It was noted that, in April 1976, the Veteran suffered a nervous breakdown.  An April 1979 record noted that the Veteran was anxious over starting a business.  

In a January 1978 Board decision, the Board denied service connection for a bowel disorder on the basis that he had no organic disorder.  However, within that decision, the Board noted that during service, the Veteran underwent a diet regiment which resulted in a weight loss of about 50 pounds.  The Board stated that it accepted that the Veteran was given Preludin to procure this weight loss.  The Board acknowledged that one of the adverse effects of this drug was constipation, although that effect was temporary.

Thereafter, in June 1980, the Veteran reported that his prescription had been stolen and requested more medication (Valium).  The physician cautioned the Veteran that he would not prescribe more Valium if it were to be stolen again.  A February 1981 record indicated that the Veteran asked specifically for Valium and was adamant and angry when it was refused. 

A March 1981 psychiatric evaluation reflected  an impression of chronic paranoid schizophrenia.  It was noted that during service, the Veteran reached nearly 240 pounds and developed leg cramps because of his weight.  He was placed on Preludin and developed some reactions.  He began to have gastrointestinal problems.  He lost about 70 pounds in 3 months.  That report also discussed a 1976 private admission.  It was noted that, at that time, the Veteran had wanted to kill himself.  Additionally, the physician prescribed an increase in Mellaril and noted that the Veteran was reluctant, but finally agreed providing he would receive Valium.  He stated that Valium was the only thing that helped him sleep. 

In February 1982, the Veteran was admitted to a VA hospital.  He complained of sleeping trouble and reported use of several drugs.  His admission diagnosis was rule out toxic psychosis, rule out bipolar manic disorder.  In April 1982, the Veteran was admitted to a VA hospital for drug dependency.  His mental status was found to be within normal limits.  He was discharged in June 1982. 

In June 1996, the Veteran was treated at Edward White Hospital for mental disorders.  He was hyperventilating and anxious.  The pertinent assessment was anxiety.  A November 1996 VA medical certificate contained a diagnostic impression of adjustment reaction, anxious mood.  VA treatment records dated in 1997 show care for anxiety.

In a September 1997 lay statement, J. W. stated that when the Veteran returned from active duty, he had lost 50 to 60 pounds.  J. W. inquired about the weight loss, and the Veteran explained that he was given pills to lose weight and that he was still taking them.  An additional letter from K. P. D. also noted the Veteran's weight loss and use of pills given to him by the Navy.  That undated letter further stated that the pills affected the Veteran's nerves.  However, this individual was not shown to be able to make a complicated medical assessment regarding effects of the pills and the Veteran's nerves.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In personal hearing testimony given in October 1997, the Veteran stated that he was given weight loss medication in service.  He said a side effect of that medication was nervousness.  He stated that after service, in 1976, he tried to kill himself.  At that time, he admitted himself to the VA facility in Bay Pines for treatment.  The Veteran had later psychiatric admissions in 1982.  He stated that since 1996, he had been relatively calm and symptom-free until losing his job.  He indicated that he then had panic attacks and was required to seek treatment with VA and at the Edward White Hospital.  He stated that his clinical diagnosis was paranoid schizophrenia.  He further stated that he had many other diagnoses as well, but did not list them. 

The Veteran testified at a Board hearing in June 1999.  He indicated that he had been diagnosed with schizophrenia and a nervous condition.  He reiterated his dates of treatment. 

The Veteran underwent a VA psychiatric examination in January 2000.  He stated that his first hospitalization for a mental condition came in 1976 and was related to his abuse of amphetamines.  He reported symptomatology including a feeling of losing control, a racing mind, breathing difficulties and a sensation similar to that of a heart attack.  Following the evaluation, the Veteran was diagnosed with generalized anxiety disorder, polysubstance abuse and personality disorder, not otherwise specified. 

The Veteran testified at another Board hearing in October 2000.  He discussed the history of his mental condition, noting his first hospitalization in 1976.  The Veteran contended that his mental problems stemmed from his amphetamine addiction, which began in service when he was issued weight loss pills. 

The Veteran was afforded another VA examination in February 2001.  It was noted that the Veteran was not presently receiving any psychiatric treatment.  He was taking Ativan as prescribed.  He also stated that he drank close to a fifth of tequila over a week's time, two to three times per month.  His chief complaint was anxiety. He described several episodes in which he would experience shortness of breath,  chest pain, racing mind, sweats, and a sense of terrible doom.  The examiner concluded that symptoms appeared to be consistent with panic attacks.  The examiner did not believe that such symptoms were related to a prior addiction to amphetamines.  He found it more likely that the Veteran's mental problems were related to his abuse of alcohol. 

Records dated from 2003 to 2006 which show a diagnosis of and continued treatment for an anxiety disorder and mood disorder.  A 2007 VA record indicates that the Veteran was prescribed and treated with Lithium. 

In June 2007, a VA staff physiatrist submitted an opinion stating that the Veteran's psychiatric diagnoses were manifested by excessive worry and anxiety, restlessness, fatigue, irritability and insomnia.  He noted that symptoms continued even in periods of abstinence from drugs and alcohol abuse and that such symptoms had continued in the same form since service and had progressed despite ongoing treatment.  He opined that it was more likely than not that the Veteran's current generalized anxiety disorder represented the same condition (anxiety) that the Veteran developed in service. 

Although this positive medical opinion related the Veteran's current anxiety disorder to service, in the September 2010 remand, the Board determined that this opinion was not probative because it appeared to have been based solely on the Veteran's reported history of anxiety in service without any indication that the Veteran's service records and post-service treatment records were reviewed.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that although the Board may not reject a medical opinion solely because it is based on facts reported by the Veteran but may do so where the facts are inaccurate or are unsupported by the other evidence of record).  Although the Veteran has later asserted that the VA examiner did review his service records, the Board notes that this is not apparent from the opinion and the examiner points to no specific evidence in the service records that are supportive of his conclusion.  In this regard, the Board noted that the examiner did not consider evidence showing no complaints of, or treatment for, anxiety in service or for approximately six years thereafter.  Further, the examiner did not reconcile his positive opinion with a prior 2001 VA examiner's opinion that the Veteran's mental problems were likely related to his abuse of alcohol.  Thus, the Board remanded this case for the Veteran to be afforded another VA examination.  

The requested VA examination was conducted in December 2010.  The examiner indicated that the Veteran did not meet the criteria for a generalized anxiety disorder, the diagnosis indicated on the September 2007 examination report.  The examiner noted that past history of various psychiatric diagnoses, but indicated that it was not uncommon for an individual to present with varying diagnoses over the course of time, some of which might be attributable to different life stressors or stages of development.  The examiner stated that she was unable to discuss these diagnoses of record without reporting to speculation.  Based on the clinical interview, psychological testing, and review of the medical records, the examiner opined that the Veteran's diagnosis appeared most consistent with somatoform disorder, not otherwise specified (NOS).  The Veteran had a history of a preoccupation with physical complaints, some of which were unusual or bizarre in nature and this was consistent with documentation in his medical records as well as psychological testing.  The examiner stated that while there was some evidence of depressive/anxious symptoms, there were no sufficient criteria for a unique diagnosis related to depression or anxiety that was not better accounted for by the primary diagnosis of somatoform disorder, NOS.  The Veteran had a history of polysubstance dependence/abuse; however, he denied current use during the examination or in recent visits with mental health providers.  The examiner concluded that there was no evidence that the stated current diagnosis of somatoform disorder, NOS, was etiologically related to the Veteran's military service.  

The Veteran was again examined by VA in December 2011.  This examiner opined that the Veteran had bipolar II disorder.  He noted that the Veteran had notable mood symptoms since at least the mid-1970's when he allegedly had the impulse to drown himself over the distress of his digestive problems.  The Veteran first noted intestinal problems while on active duty when he had recurring constipation.  The Veteran indicated that the constipation was very distressing to him to the point that on one occasion he contemplated suicide while on active duty, but did not communicate those impulses.  He again reiterated that the constipation was a result of taking diet pills.  He said that he loved the diet pills because they kept him awake and made him anorexic.  The examiner noted the multiple post-service psychiatric hospitalizations as well as the Veteran's evolving mood problems that occurred after service.  The most recent hospitalization occurred in October 2011 due to his failure to take medication and his manic symptoms worsened.  He was diagnosed with bipolar II disorder.  He also remained focused on his stomach problems.  This examiner opined that the Veteran did not have generalized anxiety disorder or a somatoform disorder.  The examiner also had a history of polysubstance and alcohol abuse, but was no longer using these substances.  The examiner opined that the Veteran's bipolar disorder was less likely than not incurred in or caused by service including his alleged prescription drug use.  The examiner noted that although there was no record of the Veteran being provided prescription drugs (indicating that they were not on the Navy formulary list), he might have independently procured and used them.  However, the examiner indicated that there was no evidence of a psychiatric disorder while the Veteran was on active duty which was the same conclusion as the 2010 examination report, which indicated a different diagnosis, but had that same determination therein.  The examiner indicated that the Veteran did not manifest psychiatric symptoms which required professional mental health intervention.  

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert.  Also, although internet information regarding the diet drug purportedly used by the Veteran indicates that a possible side effect is a psychotic reaction, it does not indicate that the diet drug results in a permanent psychiatric disorder nor was it specific to the Veteran's situation.

In addition, the Board notes that the Veteran and his representative present assertions of suicidal ideation during service and within the one year after service (an attempt).  However, the inservice records and the records dated most closely to service separation do no document suicidal ideation or attempt during service or immediately thereof.  In 1976-1977, the Veteran was initially seen for psychiatric complaints, but never reported this suicidal ideation/attempt history. The Board gives more probative weight to the history presented by the Veteran which was more contemporaneous to service and the presumptive period versus his more recent assertions to the contrary; also, he reiterated the history of an initial attempt in 1976 in his October 1997 hearing testimony.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  See, as well, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Moreover, while the  Veteran's representative asserts that the STRs are incomplete because there is no Report of Medical History at separation, the available records have been obtained including the actual examination report which yielded normal psychiatric findings.  

Further, the two most recent VA opinions had access to the entire record, evaluated the Veteran, and provided rationale for their opinions.  While their diagnoses differed, neither VA examiner opined that the current diagnosis is etiologically related to service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the Veteran had no psychiatric diagnosis during service.  Although he apparently took diet medication for weight loss, the probative medical opinions with full access to the record uniformly indicated that a current psychiatric diagnosis is not etiologically related to service.  The most recent opinion noted the possibility of the ingestion of the medication during service.  Although this examiner thought it was independently procured, unlike the prior Board decision, the manner in which the Veteran obtained the medication is irrelevant since the examiner opinion that his current diagnosis is not related to any event during service, including medication use.  

In light of the foregoing, the Board finds that the most probative evidence establishes that current psychiatric disability, currently diagnosed as bipolar II disorder and somatoform disorder, is not related to service and was not manifest in the initially post-service year.  Thus, service connection is not warranted.  







							(Continued on the next page)

ORDER

Service connection for an acquired psychiatric disorder to include bipolar II disorder and somatoform disorder, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


